No appeal lies from the court of common pleas to this court in a criminal case; but the remedy is by exceptions.contended that no appeal lay from the court of common pleas to this court in a criminal case — that right having been abolished by St. 1839, c. 161; and the St. of 1840, c. 87, giving an appeal in all matters of law apparent upon the face of the record, being confined to civil cases — and that the defendant should have filed a bill of exceptions. And of that opinion were the court. Case remitted to court of common pleas.